Circuit Court for Baltimore County
Case No. 03-C-15-014239                   IN THE COURT OF APPEALS
Case No. 03-C-16-006873
Argued: April 4, 2017
                                              OF MARYLAND

                                           Misc. Docket AG No. 59
                                           September Term, 2015

                                           Misc. Docket AG No. 12
                                           September Term, 2016


                                     ATTORNEY GRIEVANCE COMMISSION

                                              OF MARYLAND

                                                      v.

                                        BONNIE ELIZABETH PLANK


                                            Barbera, C.J.
                                            Greene
                                            Adkins
                                            McDonald
                                            Watts
                                            Hotten
                                            Getty,


                                                            JJ.

                                           PER CURIAM ORDER



                                             Filed: April 4, 2017
ATTORNEY GRIEVANCE               *   In the
COMMISSION OF MARYLAND
                                 *   Court of Appeals

          v.                     *   of Maryland

                                 *   Misc. Docket AG No. 59
                                     September Term, 2015
BONNIE ELIZABETH PLANK
                                 *   Misc. Docket AG No. 12
                                     September Term, 2016

                         PER CURIAM ORDER

     For reasons to be stated in an opinion later to be filed, it

is this 4th day of April 2017,

     ORDERED, by the Court of Appeals of Maryland, that the

Respondent, Bonnie Elizabeth Plank be, and she is hereby, disbarred,

effective immediately, from the further practice of law in the State

of Maryland; and it is further

     ORDERED that the Clerk of this Court shall strike the name of

Bonnie Elizabeth Plank from the register of attorneys, and pursuant

to Maryland Rule 19-761, shall certify that fact to the Trustees

of the Client Protection Fund and the clerks of all judicial tribunals

in the State; and it is further

     ORDERED that Respondent shall pay all costs as taxed by the

Clerk of this Court, including the costs of all transcripts, pursuant

to Maryland Rule 19-709, for which sum judgment is entered in favor

of the Attorney Grievance Commission of Maryland against Bonnie

Elizabeth Plank.



                                     /s/ Mary Ellen Barbera
                                     Chief Judge